 
EXHIBIT 10.1




 
 
 
 
 
 
AMENDMENT ONE TO THE ORDERING DOCUMENT
 


ORACLE CONTRACT INFORMATION
This document ("Amendment One") amends the ordering document dated May 30, 2007,
and all amendments and addenda thereto (the "ordering document") between Taleo
Corporation ("you") and Oracle USA, Inc. ("Oracle").  All terms used but not
otherwise defined in this Amendment One shall have the meanings given to such
terms in the ordering document.

 
WHEREAS, subject to the terms and conditions of this Amendment One, the parties
desire to amend the ordering document as follows:
 
(i)  Add to the majority owned subsidiary list of the Ordering Document those
subsidiaries listed on the attached Exhibit A; and
 
(ii)  Extend the Deployment Period to end on [********].
 
WHEREAS, the parties also desire to amend the terms of the Unlimited Deployment
Right such that if the Certified License Count for the Unlimited Deployment
Program Licenses is [********] you shall be required to acquire additional
licenses of such programs and technical support for such increased use.
 
WHEREAS, the parties also desire to amend and update certain other provisions of
the ordering document, as set forth below;
 
NOW, THEREFORE, in consideration of the representations and agreements contained
in this Amendment One and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree to amend the
ordering document as follows:
 
1.   CHANGES TO THE ORDERING DOCUMENT
 
The ordering document shall be amended as follows:
 
a.   Delete the License Summary table in section A of the Ordering Document in
its entirety and replace it with the following:
 
License Summary
 
Table One: Unlimited Deployment Program Licenses


Product Description / License Type
Quantity
*^Oracle Database Enterprise Edition — Processor Perpetual
Unlimited
*^Tuning Pack — Processor Perpetual
Unlimited
*^Diagnostics Pack — Processor Perpetual
Unlimited
*^Real Application Clusters — Processor Perpetual
Unlimited

 


[********] Confidential Treatment Requested.


--------------------------------------------------------------------------------


 
Table Two: Quantity Based Program Licenses


Product Description / License Type
Quantity
^Partitioning — Processor Perpetual
36

 
b.   In the first paragraph following the License Summary table in section A,
delete "for a two (2) year term" and replace with "for a term ending April 30,
2011".
 
c.   Add the following as a new, third paragraph under the License Summary
tables:
 
"In addition, the program specified in Table One and Table Two above with a
caret ("^") are limited use programs (the "Limited Use Programs").  These
Limited Use Programs may only be used with your proprietary application as
defined on the attached Proprietary Application Hosting Registration Form,
attached to this Amendment One as Exhibit B and in accordance with the terms of
section C.8 of the ordering document.
 
d.   Section B.4.b.  Add to the end of the first sentence in Section B.4.b
(Total Support Stream), the following: "and (v) the Amendment Technical Support
(as defined in Amendment One to this ordering document)".
 
e.   Section C.1.a.  Delete from the first sentence "for two (2) years" and
replace with [********].
 
f.   Section C.1.b.
 
(i)   In the first sentence, delete "second (2nd) anniversary of the effective
date of this ordering document" and replace with [********]; and
 
(ii)   Delete the second sentence and replace with the following:  "On the
Certification Date, the Unlimited Deployment Period and the Unlimited Deployment
Right shall terminate and the quantity of Unlimited Deployment Program Licenses
acquired under this ordering document will be fixed as follows.  If the
Certified License Count for an Unlimited Deployment Program License is
[********], the quantity of Unlimited Deployment Program Licenses acquired under
this ordering document for such program will be fixed at [********].  If the
Certified License Count is [********], the quantity of Processor licenses of
such program will be fixed at [********].  If the Certified License Count is
[********], the quantity of Processor licenses of such program will be fixed at
[********].  If the Certified License Count is [********], you must acquire
additional licenses for such programs and technical support for such increased
use in accordance with the terms of section 6 of this Amendment One.
 
g.   Section C.1.c.
 
(i)   Delete the third sentence and replace with the following:  "On the
Accelerated Certification Date, the quantity of Unlimited Deployment Program
Licenses acquired under this ordering document will be fixed as follows.  If the
Certified License Count for an Unlimited Deployment Program License is
[********], the quantity of Unlimited Deployment Program Licenses acquired under
this ordering document for such program will be fixed at [********].  If the
Certified License Count is [********], the quantity of Processor licenses of
such program will be fixed at [********].  If the Certified License Count is
[********], the quantity of Processor licenses of such program will be fixed at
[********].  If the Certified License Count is [********], you must acquire
additional licenses for such programs and technical support for such increased
use in accordance with the terms of section 6 of this Amendment One.
 
[********] Confidential Treatment Requested.


--------------------------------------------------------------------------------


h.   Section C.1.d.  In the second and third sentences, delete the reference to
"Final License Count" and replace with "Certified License Count".
 
i.   Section C.2.a.  In the first sentence, deleted "If the Acquisition Total
including the Increased Revenue of the Acquired Entity is [********] at the time
such Acquired Entity is acquired then you" and replace with "You".
 
j.   Section C.2.b.  Delete Section C.2.b in its entirety.
 
k.   Section C.3.
 
(i)   Delete the third and fourth sentences and replace with the following:  "On
the Accelerated Certification Date, the quantity of such Unlimited Deployment
Program Licenses will be fixed as follows.  If the Certified License Count for
an Unlimited Deployment Program License is [********], the quantity of Unlimited
Deployment Program Licenses acquired under this ordering document for such
program will be fixed at [********].  If the Certified License Count is
[********], the quantity of Processor licenses of such program will be fixed at
[********].  If the Certified License Count is [********], the quantity of
Processor licenses of such program will be fixed at [********].  If the
Certified License Count is [********], you must acquire additional licenses for
such programs and technical support for such increased use in accordance with
the terms of section 6 of this Amendment One.  If at any time after the
Accelerated Certification Date your use of the programs exceeds the Certified
License Count, you must acquire additional program licenses and technical
support from Oracle for your increased usage in accordance with Oracle's then
current prices and policies.
 
l.   Section C.11.  Add the following as a new section C.11., Estimated
Worldwide Usage:
 
"The program licenses and services described in section A are for use worldwide,
subject to U.S. export laws.  To enable Oracle to provide services and
accurately report revenue for tax purposes, it is estimated that the program
licenses listed in section A shall be installed an/or accessed in each
applicable country as listed on the attached Estimated Worldwide Usage Exhibit
(Exhibit C).  Your use of the programs is not limited to these estimates.
 
m.   Delete the Subsidiary exhibit attached to the ordering document and replace
with the Subsidiary Exhibit attached to this Amendment One as Exhibit A.
 
2.   FEES DUE UNDER THIS AMENDMENT ONE
 
In consideration of the rights granted under this Amendment One, you agree to
pay Oracle the license and first year technical support fees set forth in the
table below.


Net Fees
License Fees
2,000,000.00
Technical Support Attributable to the Programs Acquired under this Amendment One
440,000.00
Technical Support Fee for Additional Terminated Licenses
1,267,662.10
Total Net Fees
3,707,662.10

 
All fees on this Amendment One are in U.S. Dollars.  All program licenses and
the period of performance for all services acquired under this Amendment One are
effective upon shipment of tangible media or upon the effective date of this
Amendment One.  If shipment of tangible media is not required (such effective
date being referred to as the "commencement date").
 
All fees under this Amendment One are non-cancelable and the sums paid
nonrefundable, except as provided in the agreement.  License and services fees
are invoiced as of the commencement date.  Service fees are invoiced in
advance of the service performance; specifically, technical support fees are
invoiced annually in advance.  In addition to the fees listed in this section,
Oracle will invoice you for any applicable shipping charges or applicable taxes.
 
[********] Confidential Treatment Requested.


--------------------------------------------------------------------------------


In entering into payment obligations under this Amendment One, you agree and
acknowledge that you have not relied on the future availability of any program
or updates.  However, (a) if you order technical support for programs licensed
under this Amendment One, the preceding sentence does not relieve Oracle of its
obligation to provide such technical support under this Amendment One
if-and-when available, in accordance with Oracle's then current technical
support policies, and (b) the preceding sentence does not change the rights
granted to you for any program licensed under this Amendment One, per the terms
of this Amendment One, the ordering document, and the agreement.  The program
licenses provided in this Amendment One are offered separately from any other
proposal for consulting services you may receive or have received from Oracle
and do not require you to purchase Oracle consulting services.
 
Provided that you comply with the delivery terms in section 3 below, Oracle
shall not invoice you for sales tax pursuant to California law based on the net
license fees in this section 2 for the programs delivered by electronic
download; however, you agree to indemnify and hold Oracle harmless from and
against any claims, losses, damages, costs, and expenses arising from imposition
of sales tax based on the net license fees for the program licenses listed in
section 1.8 above.  Oracle shall invoice you and you are required to pay any
applicable taxes related to the net technical support fees (specifically
Software Update License & Support fees) for the ordered technical support
services listed in this section 2.
 
3.   DELIVERY
 
Oracle has fulfilled all delivery obligations for every program listed in
section 1.a above except for the programs listed in Table Two.  Oracle has made
available to you for electronic download at the electronic delivery web site
located at the following Internet URL: http://edelivery.oracle.com/exempt the
programs listed in Table Two of section 1.a.  Through the Internet URL, you can
access and electronically download to your California location the current
production release as of the effective date below of the software and related
program documentation for each of the programs listed in Table Two of
section 1.a.  You shall have 60 days from the effective date of this ordering
document to complete the download of the software and program
documentation.  Please be advised that not all programs are available on all
hardware/operating system combinations.  For current program availability please
check the electronic delivery web site.  Oracle is under no further delivery
obligation under this Amendment One, electronic or otherwise.  You agree to
execute and return the attached Certificate of Electronic Delivery
simultaneously with the execution and return of this Amendment One.  Should you
require a replacement copy of the software or program documentation, such
replacement copy shall also be delivered electronically.  You shall not be
entitled to any replacement copy in the form of tangible media for the software
or the program documentation, other than updates provided by Oracle under
technical support service if ordered.  You acknowledge and agree that (a) you
have not received any tangible media for the programs listed in Table Two of
section 1.a as of the effective date of this Amendment One and (b) any rights to
receive media granted under the agreement shall not be applicable to or provided
for the programs listed in Table Two of section 1.a.  Further, you acknowledged
that the electronic download delivery method shall be applicable to Oracle's
delivery obligations for the initial copy of the programs listed in Table Two of
section 1.a and shall not be applicable to any delivery of updates or technical
support services ordered under this Amendment One.  You shall be responsible for
installation of the software.
 
4.   ADDITIONAL TERMINATED LICENSES
 
a. General.  In connection with the Unlimited Deployment Right granted under
this Amendment One, all licenses of any versions or releases of the Unlimited
Deployment Program Licenses (and the Quantity Based License for the Partitioning
program which has been restated herein as set forth in section 7, below) that
were acquired by you and any Acquired Entities prior to the effective date of
this Amendment One, and their associated CSI numbers (CPU Support Identification
numbers), shall be terminated as of the effective date of this Amendment One
(the "Additional Terminated Licenses").  The Additional Terminated Licenses are
specified on the attached Additional Terminated Licenses Exhibit (Exhibit D) and
are deemed added to the Terminated Licenses Exhibit under the ordering
document.  Notwithstanding section 7 of this amendment, you shall not be
entitled to a credit or refund for the Additional Terminated Licenses and will
not be allowed to reinstate the Additional Terminated Licenses.  The parties
agree to work in good faith to determine if any licenses were inadvertently
omitted from Exhibit D (Additional Terminated Licenses).  In the event that any
Additional Terminated Licenses were inadvertently omitted from the Additional
Terminated Licenses Exhibit, they will be treated as licenses inadvertently
omitted from Exhibit A (Terminated Licenses) of the Ordering Document in
accordance with section B.4.c. of the ordering document.
 
[********] Confidential Treatment Requested.


--------------------------------------------------------------------------------


5.   AMENDMENT ONE TECHNICAL SUPPORT CAP
 
The total annual technical support due under this Amendment One (The "Amendment
Technical Support") includes: (1) annual technical support attributable to the
programs acquired under this Amendment One (including without limitation
the Additional Unlimited Deployment Program Licenses and the Additional Quantity
Based Programs) and (ii) the annual technical support attributable to the
Terminated Licenses (amended by this Amendment to include the support fees
attributable to Additional Terminated Licenses).  Notwithstanding anything to
the contrary, you acknowledge and agree that pursuant to the terms of this
Amendment One, the Amendment Technical Support is hereby included in the
definition of "Total Support Stream" as of the effective date of this Amendment
One.  As of the effective date of this Amendment One, the Total Support Stream,
including the Amendment Technical Support, is equal to $1,707,662.10.  For
purposes of Oracle's technical support policies, the technical support acquired
under both this Amendment One and the ordering document shall be considered to
have been purchased under a single order.
 
Technical support for the program licenses acquired under section A of the
ordering document (as amended by this Amendment One to include the Additional
Unlimited Deployment Program Licenses and the Additional Quantity Based Program
Licenses) may be renewed annually, and if you renew such technical support then,
for the first and second renewal years (i.e., the renewal years commencing in
2010 and 2011) the fees for such technical support will [********] and if you
renew such technical support for the third and fourth renewal years (i.e., the
renewal years commencing in 2012 and 2013) the fees for such technical support
will not increase by more than [********] over the prior year's fees.  The
technical support caps set forth in the preceding sentences are granted,
provided that (1) with respect to each technical support renewal year that
occurs during the Unlimited Deployment Period, you renew the Total Support
Stream, and (2) with respect to each technical support renewal year that occurs
after the end of the Unlimited Deployment Period, you renew the total technical
support due under the ordering document (as amended by this Amendment One) for
the same number of licenses for the same programs as the previous year.  For
purposes of determining the fee for the first renewal year of technical support
for the program licenses acquired under section A of the ordering document (as
amended by this Amendment One to include the Additional Unlimited Deployment
Program Licenses and the Additional Quantity Based Program Licenses), the amount
of the prior year's fees shall be equal to $1,707,662.10.
 
Notwithstanding anything to the contrary in this section, the technical support
fees owed by you for the program licenses acquired under the ordering document
and this Amendment One may increase as a result of any mergers or acquisitions
of Acquired Entities in accordance with section C.2 of the ordering document
and/or the purchase of program licenses under section 6 of this Amendment One
and/or the inclusion of inadvertently omitted licenses in accordance with
section B.4.c of the ordering document.
 
6.   ADDITIONAL LICENSES
 
a. From the effective date of this Amendment One until [********], you may order
the programs (and first year of Software Update License and Support for the
programs) at the appropriate license and support fees specified on the attached
Price Hold Exhibit (Exhibit E), provided (i) such programs are available in
production release when ordered; and (ii) you continuously maintain the Total
Support Stream.
 
b. Each order placed pursuant to this section must be at least [********] in net
license fees.  Your purchase on any such order of programs and/or license types
that are not listed on the attached Price Hold Exhibit will count towards this
minimum purchase amount.  Any relevant purchase minimums for the programs in
effect as of the effective date of this Amendment One will apply to the Program
licenses ordered under this section.
 
c. Each order placed pursuant to this section will specify Oracle's delivery
obligation.  If the order specifies delivery, the programs will be delivered via
electronic download.  If electronic download is not possible or otherwise agreed
to by the parties, tangible media will be delivered.  Whenever the delivery of
tangible media is required, you are charged for media and the shipping terms are
FCA:Shipping Point Pre-paid and Add.
 
d. All technical support for program licenses acquired under the terms of this
section shall be deemed part of the Total Support Stream.
 
[********] Confidential Treatment Requested.


--------------------------------------------------------------------------------


7.   RESTATED PROGRAMS
 
The 36 Processor licenses of the Quantity Based License for the Partitioning
program listed in section 1.a of this Amendment One were acquired by you under
the ordering document in 2007 ("Restated Licenses").  The original license grant
is hereby terminated, and the licenses for such Quantity Based Licenses are
hereby restated and re-licensed under this Amendment One.  These Processor
licenses for this Quantity Based License and their associated Customer Support
Identifier (CSI) numbers are listed in the attached Additional Terminated
Licenses Exhibit.  The annual technical support fees for these Restated Licenses
are included in section 2 of this Amendment One.  The technical support fees
associated with these Restated Licenses shall be deemed part of the Total
Support Stream.
 
 
Subject to the modifications herein, the Ordering Document shall remain in full
force and effect.  Capitalized terms used, but not defined, in this Amendment
One shall have the applicable definition set forth in the Agreement and/or
Ordering Document.
 
The effective date of this Amendment One is May 30, 2009. (to be completed by
Oracle)
 


 



     
TALEO CORPORATION
 
ORACLE USA, INC.
Authorized Signature: /s/ Josh Faddis
Authorized Signature: /s/ Jay Bailey
Name: Josh Faddis
Name: Jay Bailey
Title: GVP Legal
Title: Director
Signature Date:  30 May 2009
Signature Date: May 31, 2009 2:30 pm PST
     




[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
SUBSIDIARY LIST
 
Taleo Corporation; USA
9090-5415 Quebec, Inc. (Holding Company); Quebec, Canada
Taleo (Canada) Inc; Quebec, Canada
Taleo (Europe) BV; Netherlands
Taleo (UK) Limited; United Kingdom
Taleo (France) SAS; France
Taleo (Singapore) Pte Ltd; Singapore
Taleo (Australia) Pte Limited; Australia
Vurv Technology LLC; USA
Knowledge Point, LLC; USA
Vurv Technology Limited; USA
Vurv Technology Australia Pte Ltd; Australia
Vurv Technology SAS; France



[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
PROPRIETARY APPLICATION HOSTING REGISTRATION FORM


Name of commercially available application/service offering:
Taleo Talent Management Suite
Application/service description (please provide as much detail as possible):
Please visit: http://www.taleo.com
Functions and objectives of the application/service offering (please provide as
much detail as possible):
Please visit: http://www.taleo.com
Application architecture (please provide a detailed description as to how the
application will interact with the Oracle database, i.e., web based,
multiplexing, client/server, etc.):
N-tiered, web based architecture.  Taleo application servers process transaction
requests received from user browsers using a JDBC connection to an Oracle
database.
Physical location of the hardware and software being hosted:
Canada, USA, UK, Netherlands & Australia
Target markets and users:
Fortune 1000 companies that have needs for a Talent Management solution
Expected number of end user companies:
10000




[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 


 
ESTIMATED WORLDWIDE USAGE
 
USA


Program
Quantity
License Type
Database Enterprise Edition
[********]
Processor Perpetual
Real Application Clusters
[********]
Processor Perpetual

 
CANADA


Program
Quantity
License Type
Database Enterprise Edition
[********]
Processor Perpetual
Real Application Clusters
[********]
Processor Perpetual

 



[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D
 


 
ADDITIONAL TERMINATED LICENSES


Existing License
Existing
Quantity
Existing Metric
CSI #
Diagnostics Pack
[********]
Processor
[********]
Oracle Database Enterprise Edition
[********]
Processor
[********]
Partitioning
[********]
Processor
[********]
Real Application Clusters
[********]
Processor
[********]
Tuning Pack
[********]
Processor
[********]
 






[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


 
PRICE HOLD


Product Description
Metric
Quantity
License Fee
Software Update License & Support Fee
Oracle Database Enterprise Edition
Processor
1
[********]
[********]
Real Application Clusters
Processor
1
[********]
[********]
Diagnostics Pack
Processor
1
[********]
[********]
Tuning Pack
Processor
1
[********]
[********]
     
[********]
[********]








[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 

 
CERTIFICATE OF ELECTRONIC DELIVERY
 
This Certificate of Electronic Delivery is executed as of the effective date set
forth below by Taleo Corporation ("you") and relates to the electronic delivery
of certain software programs provided by Oracle USA, Inc. ("Oracle").  This
Certificate of Electronic Delivery shall be governed by the terms of the Oracle
License and Service Agreement between you and Oracle dated May 30, 2007, (the
"agreement").
 
1.
As of the date of this Certificate of Electronic Delivery, you agree that Oracle
has provided you with an Internet URL through which you can download all the
programs provided in the ordering document between Oracle and you dated May 30,
2009, (the "ordering document").  You will have 60 days from the effective date
of the ordering document to complete your download of the programs provided.

 
2.
You agree that Oracle has completed all of the delivery responsibilities
required by the ordering document and the agreement and no additional shipment
of the programs on tangible media (CD's, Disks, Tapes, etc.) shall be provided
or is required.

 
 
The Effective Date of this Certificate of Electronic Delivery is May 30, 2009.

 


 
 
Taleo Corporation

 
By:
/s/ Josh Faddis
 

 
Name:
Josh Faddis
 

 
Title:
GVP Legal
 


[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 



 
 
 
 

 


 
AMENDMENT TWO
 


ORACLE CONTRACT INFORMATION
This amendment amends the Oracle License and Services Agreement VQ40407, dated
May 30, 2007, and all amendments and addends thereto (the "agreement") between
you and Oracle USA, Inc ("Oracle").

 
The parties agree to amend the agreement as follows:
 
I.
Section B Applicability of Agreement

 
Delete the sentence under Section B Applicability of Agreement, and replace with
the following:
 
"You may place additional orders under this agreement until
[********].  Additional orders will reference this agreement as
OLSAv040407-11890268-30-MAY-2007 "
 


 
Subject to the modifications herein, the agreement shall remain in full force
and effect.
 
The effective date of this amendment is May 30, 2009.  (to be completed by
Oracle)
 


 



     
TALEO CORPORATION
 
ORACLE USA, INC.
Authorized Signature: /s/ Josh Faddis
Authorized Signature: /s/ Jay Bailey
Name: Josh Faddis
Name: Jay Bailey
Title: GVP Legal
Title: Director
Signature Date:  30 May 2009
Signature Date: May 31, 2009 2:30 pm PST
     




[********] Confidential Treatment Requested.


--------------------------------------------------------------------------------


